— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered August 17, 1981, convicting him of burglary in the third degree, petit larceny, criminal possession of stolen property in the third degree, and criminal possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s objection to the trial court’s permitting the arresting officer to testify concerning the possible use of two plastic strips which were found in the defendant’s possession at the time of his arrest has not been preserved for appellate review. The defendant failed to take appropriate action to cure the alleged deficiency in laying a proper foundation for the subject testimony at the time when it could have been cured (see, People v Charleston, 56 NY2d 886).
Contrary to the defendant’s assertions, the record reveals that meaningful representation was provided (see, People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137). Mangano, J. P., Lawrence, Weinstein and Rubin, JJ., concur.